Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. In this action, brought for the dissolution of a copartnership, *798plaintiff seeks an accounting. The complaint was dismissed upon the merits at the close oí the plaintiff’s case. The proof adduced establishes a prima facie case. The contract under which the partnership was created is not contrary to public policy and void for the reason that the plaintiff is an engineer employed by the United States army base, and the copartnership entered into a contract to do work for the United States Shipping Board Emergency Fleet Corporation, which latter is a corporation in which private persons might be stockholders and is to be viewed “ not as an organ of the government, but as any business corporation engaged, under like conditions, in the prosecution of a private enterprise.” (Cox v. Lykes Brothers, 237 N. Y. 376; Sloan Shipyards v. U. S. Fleet Corp., 258 U. S. 549.) Findings and conclusions inconsistent with this decision are reversed. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.